Citation Nr: 1727864	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-23 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for painful motion of the right knee.

2.  Entitlement to a rating in excess of 10 percent for medial collateral ligament strain of the right knee.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1985 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In her June 2010 appeal, the Veteran requested a hearing before the Board at her local RO.  The hearing request was withdrawn in November 2014.  38 C.F.R. § 20.704(e).

The Board notes that the issue of entitlement to an increase disability rating for status post fracture, distal interphalangeal joint of the right ring finger was erroneously listed on the September 2014 Supplemental Statement of the Case (SSOC) and certified to the Board.  However, no Notice of Disagreement (NOD) has been received from the Veteran since the most recent rating decision on that issue in August 2014.  The Court of Appeals for Veterans Claims (Court) has held that a Notice of Disagreement is jurisdictional, and therefore not subject to equitable tolling.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thus, the Board does not have jurisdiction over this issue and it will not be further addressed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a December 2014 statement, the Veteran reported that her service-connected knee disability has worsened since the most recent VA examination in April 2012.  Moreover, since the Veteran's most recent VA examination, the Court has held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The Court also stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 170.  As such, VA is required to afford the Veteran a new VA examination to assess the current nature, extent and severity of her right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The issue entitlement to TDIU is likewise remanded pending the outcome of the Veteran's examination, as it is inextricably intertwined to the outcome of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue that could render a review of the decision on the other claim meaningless and a waste of judicial resources) overruled on other grounds by Tyrues v. Shinseki, 23 Vet.App. 166 (2009) (en banc).  

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

2.  After those records have been obtained, then schedule the Veteran for an examination determine the current severity of her right knee condition.  The entire claims file, including any newly obtained treatment records, must be reviewed and all necessary tests should be conducted.  

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and non-weight bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

The examiner should also opine as to the impact of the Veteran's disabilities on her daily activities and identify any motion or activities that would be restricted and the degree to which that would occur.

3.  Then readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


